 

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

 

Effective December 1, 2000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I—PURPOSE; EFFECTIVE DATE

   1

1.1

   Purpose    1

1.2

   Effective Date    1

ARTICLE II—DEFINITIONS

   1

2.1

   Account    1

2.2

   Actuarial Equivalent    1

2.3

   Beneficiary    1

2.4

   Board    1

2.5

   Change in Control    1

2.6

   Committee    3

2.7

   Company    3

2.8

   Deferral Commitment    3

2.9

   Deferral Period    3

2.10

   Determination Date    3

2.11

   Director    3

2.12

   Earnings    3

2.13

   Fees    3

2.14

   Form of Payment Designation    3

2.15

   Participant    3

2.16

   Participation Agreement    4

2.17

   Plan    4

2.18

   Plan Benefit    4

2.19

   Plan Year    4

2.20

   Retirement    4

ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS

   4

3.1

   Eligibility and Participation    4

3.2

   Form of Deferral    4

3.3

   Commitment Limited by Termination    5

3.4

   Modification of Deferral Commitment    5

ARTICLE IV—DEFERRED COMPENSATION ACCOUNT

   5

4.1

   Account    5

4.2

   Determination of Accounts    5

4.3

   Vesting of Accounts    5

4.4

   Statement of Accounts    5

ARTICLE V—PLAN BENEFITS

   5

5.1

   Termination Benefits    5

5.2

   Retirement Benefit    5

5.3

   Death Benefit    6

5.4

   Form of Payment    6

5.5

   Valuation and Settlement    6

5.6

   Payment to Guardian    7

ARTICLE VI—BENEFICIARY DESIGNATION

   7

6.1

   Beneficiary Designation    7

6.2

   Changing Beneficiary    7

 

(i)



--------------------------------------------------------------------------------

          PAGE


--------------------------------------------------------------------------------

6.3

   No Beneficiary Designation    7

6.4

   Effect of Payment    7

ARTICLE VII—ADMINISTRATION

   7

7.1

   Committee; Duties    7

7.2

   Agents    8

7.3

   Binding Effect of Decisions    8

7.4

   Indemnity of Committee    8

7.5

   Election of Committee After Change in Control    8

ARTICLE VIII—CLAIMS PROCEDURE

   8

8.1

   Claim    8

8.2

   Denial of Claim    8

8.3

   Review of Claim    8

8.4

   Final Decision    9

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

   9

9.1

   Amendment    9

9.2

   Company’s Right to Terminate    9

ARTICLE X—MISCELLANEOUS

   10

10.1

   Unfunded Plan    10 10.2    Company Obligation    10 10.3    Unsecured
General Creditor    10 10.4    Trust Fund    10 10.5    Nonassignability    10
10.6    Not a Contract of Employment    10 10.7    Protective Provisions    11
10.8    Governing Law    11 10.9    Validity    11 10.10    Notice    11 10.11
   Successors    11

 

(ii)



--------------------------------------------------------------------------------

Exhibit 10FF

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

ARTICLE I—PURPOSE; EFFECTIVE DATE

 

1.1    Purpose

 

The purpose of this Deferred Compensation Plan for Directors is to provide
current tax planning opportunities to Board Members of the Company.

 

1.2    Effective Date

 

The Plan shall be effective as of December 1, 2000.

 

ARTICLE II—DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1    Account

 

“Account” means the Termination Account and the Retirement Account maintained by
Company to measure and determine the amounts to be paid to a Participant under
the Plan. The maintenance of these Accounts is for recordkeeping purposes only
and shall not require any segregation of assets.

 

2.2    Actuarial Equivalent

 

“Actuarial Equivalent” means equivalence in value between two (2) or more forms
and/or times of payment based on a determination by an actuary chosen by the
Committee, using sound actuarial assumptions at the time of such determination.

 

2.3    Beneficiary

 

“Beneficiary” means the person, persons or entity as designated by the
Participant, entitled under Article VI to receive any Plan Benefits payable
after the Participant’s death.

 

2.4    Board

 

“Board” means the Board of Directors of the Company.

 

2.5    Change in Control

 

“Change in Control” means an event or occurrence set forth in any one (1) or
more of Subsections 2.5(a) through 2.5(d) below (including any event or
occurrence that constitutes a Change in Control under one (1) of such
Subsections but is specifically exempted from another such Subsection):

 

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either:

 

(i) The then-outstanding share of beneficial interest in the Trust (the
“Outstanding Trust Shares”); or

 

PAGE 1 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

(ii) The combined voting power of the then-outstanding shares of beneficial
interest the Trust entitled to vote generally in the election of Trustees (the
“Outstanding Trust Voting Shares”); provided, however, that for purposes this
Subsection 2.5(a) the following acquisitions shall not constitute a Change in
Control:

 

a) Any acquisition by an employee benefit plan (or related Trust) sponsored or
maintained by the Trust or any corporation controlled by the Trust; or

 

b) Any acquisition by any corporation pursuant to a transaction, which complies
with clauses in Subsections 2.5(c)(i) and 2.5(c)(ii); or

 

(b) Such time as the continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors or Trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board:

 

(i) Who was a member of the Board on the date hereof; or

 

(ii) Who was nominated or elected subsequent to the date hereof with the
approval of other Board members who themselves constitute Continuing Trustees at
the time of such nomination or election; provided, however, that there shall be
excluded from this Subsection 2.5(b)(ii) any individual whose initial assumption
of office occurred as a result of an actual or threatened election contest with
respect to the election or removal of Trustees or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

(c) The consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
(1) or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied:

 

(i) All or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Trust Shares and Outstanding Trust Voting
Shares immediately prior to such Business Combination beneficially own, directly
or indirectly, more than sixty percent (60%) of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of Trustees, or Directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one (1) or
more subsidiaries) (such resulting or acquiring corporation or other entity
referred to herein as the “Acquiring Entity”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Trust Shares and Outstanding Trust Voting Shares,
respectively; and

 

(ii) No Person (excluding the Acquiring Entity or any employee benefit plan (or
related Trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, forty percent (40%) or more of the
then-outstanding shares of beneficial interest or stock as the case may be, of
the Acquiring Entity, or of the combined voting power of the then-outstanding
shares of such corporation or other entity entitled to vote generally in the
election of Trustees or Directors, as the case may be; or

 

(d) Approval by the shareholders of the Trust of a complete liquidation or
dissolution of the Trust.

 

PAGE 2 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

2.6    Committee

 

“Committee” means the committee appointed by the Board to administer the Plan
pursuant to Article VII. The initial Committee so designated by the Board shall
be the Administrative Committee.

 

2.7    Company

 

“Company” means Washington Real Estate Investment Trust, a Maryland corporation,
and directly or indirectly affiliated subsidiary corporations, any other
affiliate designated by the Board, or any successor to the business thereof.

 

2.8    Deferral Commitment

 

“Deferral Commitment” means a commitment made by a Participant to defer a
percentage of Fees pursuant to Article III. The Deferral Commitment shall apply
to each payment of Fees payable to a Participant. A Deferral Commitment shall
remain in effect until amended or revoked as provided under Section 3.2.

 

2.9    Deferral Period

 

“Deferral Period” means each calendar year. The initial Deferral Period,
however, shall be January 1, 2001 through and including December 31, 2001.

 

2.10     Determination Date

 

“Determination Date” means the last day of each calendar month.

 

2.11    Director

 

“Director” means a Board Member of the Washington Real Estate Investment Trust.

 

2.12    Earnings

 

“Earnings” means the earnings rate applicable to a Director’s Account on each
monthly Determination Date, which shall be equal to the Company’s cost of funds.
The rate to be determined by the Board with respect to a Plan Year shall be
submitted by Company management to the Board for review and approval prior to
January 1 of each Plan Year. With respect to the initial Plan Year ending
December 31, 2001, the Earnings rate shall be seven point five percent (7.5%).

 

2.13    Fees

 

“Fees” means the Directors’ fees payable to the Participant by the Company.

 

2.14    Form of Payment Designation

 

“Form of Payment Designation” means the form prescribed by the Committee and
completed by the Participant, indicating the chosen form of payment for benefits
payable under this Plan, as elected by the Participant.

 

2.15    Participant

 

“Participant” means any Director who is eligible, pursuant to Section 3.1, to
participate in this Plan, and who has elected to defer Fees under this Plan.

 

PAGE 3 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

2.16    Participation Agreement

 

“Participation Agreement” means the agreement filed by the Participant for each
Deferral Period. A new Participation Agreement shall be filed by the Participant
for each Deferral Period.

 

2.17    Plan

 

“Plan” means this Deferred Compensation Plan for Directors as amended from time
to time.

 

2.18    Plan Benefit

 

“Plan Benefit” means the benefit payable to the Participant as calculated in
Article V.

 

2.19    Plan Year

 

“Plan Year” means the consecutive twelve (12) month period ending on each
December 31.

 

2.20    Retirement

 

“Retirement” means termination of Directors’ duties with the Trust on the date
the Participant attains age seventy (70).

 

ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS

 

3.1    Eligibility and Participation

 

(a) Eligibility. Eligibility to participate in the Plan shall be limited to
those who are Board Members of the Company.

 

(b) Participation. A Director’s participation in the Plan shall be effective
upon election to the Board of Directors of the Company and completion and
submission of a Deferral Commitment and a Form of Payment Designation to the
Committee by the thirtieth (30th) day of the second (2nd) month immediately
preceding the beginning of the Deferral Period. Such Deferral Commitment and
Form of Payment Designation shall remain in effect with respect to each
succeeding Deferral Period, until such time as another Deferral Commitment is
filed with the Committee as described in Section 3.2(b) below.

 

(c) Part-Year Participation. When an individual first becomes eligible to
participate during a Deferral Period, a Deferral Commitment may be submitted to
the Committee within thirty (30) days after the Committee notifies the
individual of eligibility to participate. Such Deferral Commitment will be
effective only with regard to Fees earned following submission of the Deferral
Commitment to the Committee.

 

3.2    Form of Deferral

 

A Participant may elect a Deferral Commitment as follows:

 

(a) Form of Deferral Commitment. A Deferral Commitment shall be with respect to
each payment of Fees payable by the Company to a Participant during the Deferral
Period.

 

(b) Period of Commitment. Once a Participant has made a Deferral Commitment,
that Commitment shall remain in effect for that Deferral Period and shall remain
in effect for all future Deferral Periods unless revoked or amended in writing
by the Participant and delivered to the Committee no later than November 30 of
the year preceding a subsequent Deferral Period.

 

PAGE 4 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

3.3    Commitment Limited by Termination

 

If a Participant terminates from the Board of the Company prior to the end of
the Deferral Period, the Deferral Period shall end as of the date of
termination.

 

3.4    Modification of Deferral Commitment

 

A Deferral Commitment shall be irrevocable by the Participant during a Deferral
Period.

 

ARTICLE IV—DEFERRED COMPENSATION ACCOUNT

 

4.1    Account

 

For recordkeeping purposes only, an Account shall be maintained for each
Participant and the amount elected to be deferred shall be credited to the
Account. The Account shall be a bookkeeping device utilized for the sole purpose
of determining the benefits payable under the Plan and shall not constitute a
separate fund of assets.

 

4.2    Determination of Accounts

 

Each Account as of each Determination Date shall consist of the balance of the
Account as of the immediately preceding Determination Date, adjusted as follows:

 

(a) New Deferrals. The Account shall be increased by any deferred Fees credited
since such Determination Date.

 

(b) Distributions. The Account shall be reduced by any benefits distributed to
the Participant since such Determination Date.

 

(c) Earnings. The Account shall be increased by the Earnings on the average
daily balance in the Account since such Determination Date.

 

4.3    Vesting of Accounts

 

A Participant shall be one hundred percent (100%) vested at all times in the
amount of Fees elected to be deferred under this Plan and Earnings thereon.

 

4.4    Statement of Accounts

 

The Committee shall give to each Participant a statement showing the balances in
the Participant’s Account on an annual basis and at such times as may be
determined by the Committee.

 

ARTICLE V—PLAN BENEFITS

 

5.1    Termination Benefits

 

If a Participant terminates as a Director for the Board of the Company for any
reason other than death or a reason described in Section 5.2 below, the Company
shall pay the Participant benefits equal to the vested balance in the
Participant’s Account.

 

5.2    Retirement Benefit

 

The Company shall pay a Plan Benefit equal to the amount of the Participant’s
Account (determined as of the Determination Date coinciding with or immediately
preceding the date of distribution) to each Participant who terminates as a
Director for the Board of the Company:

 

(a) By reason of Retirement;

 

PAGE 5 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

(b) By reason of Total and Permanent Disability; or

 

(c) Within a twenty-four (24) month period after a Change in Control with
respect to the Company or with respect to the Company remaining Board Members at
the time of the Change in Control.

 

5.3    Death Benefit

 

Upon the death of the Participant, the Company shall pay to the Participant’s
Beneficiary an amount determined as follows:

 

(a) If the Participant dies prior to termination as a Director for the Board of
the Company (including Retirement), the amount payable under this paragraph
shall be in lieu of any other benefit payment under this Plan and shall equal
the Participant’s Account.

 

(b) If the Participant dies after termination or Retirement as a Director for
the Board of the Company, the amount payable shall be equal to the remaining
unpaid balance of the Participant’s appropriate Account.

 

5.4    Form of Payment

 

Retirement, termination and death benefits shall be paid in the form of benefit
as provided below, specified by the Participant in the Form of Payment
Designation unless the benefit is based on a Small Account as defined in
Subsection (c) below. Payments will commence no later than sixty (60) days after
all information necessary to calculate the benefit amount has been received by
Company following the date of Retirement, termination, or death. The Form of
Payment Designation shall be effective for the entire vested Account balance.
If, upon termination or Retirement, the Participant’s most recent election as to
the form of payment was made within one (1) year of such termination or
Retirement, then the prior election shall be used to determine the form of
payment. The forms of benefit payment are:

 

(a) A lump-sum amount which is equal to the Account balance, or

 

(b) Equal annual installments of the Account balance amortized over a period of
up to five (5), ten (10), fifteen (15) or twenty (20) years.

 

Earnings on the unpaid balance shall be equal to the average rate of Earnings
which would have been applicable on the Account over the thirty-six (36) months
immediately preceding the commencement of benefit payments. In the event that a
Participant dies prior to receipt of all installments payable in connection with
an elected installment payment method, the Beneficiary of the remaining payments
may request the Committee to accelerate the payment of some or all of the
remaining installment payments. The Committee may consider any such request in
its sole discretion but shall not be bound to grant any such request.

 

(c) Small Account. If the Participant’s vested Account balance is under fifty
thousand dollars ($50,000) on the Valuation Date as defined in Section 5.5, the
benefit shall be paid in a lump sum.

 

5.5    Valuation and Settlement

 

The last day of the month in which the Participant retires, terminates, or dies
shall be the Valuation Date. The amount of a lump sum payment and the initial
amount of installments shall be based on the value of the Participant’s vested
Account balance on the Valuation Date. The date on which a lump sum is paid or
the date on which installments commence shall be the settlement date. The
settlement date shall be no more than sixty-five (65) days after the Valuation
Date. All payments shall be made as of the first (1st) day of the month.

 

PAGE 6 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

5.6    Payment to Guardian

 

If a Plan Benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and Company from all liability with respect to such benefit.

 

ARTICLE VI—BENEFICIARY DESIGNATION

 

6.1    Beneficiary Designation

 

Each Participant shall have the right, at any time, to designate one (1) or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s vested Account balance. Each
Beneficiary designation shall be in a written form prescribed by the Committee
and shall be effective only when filed with the Committee during the
Participant’s lifetime.

 

6.2    Changing Beneficiary

 

Any Beneficiary designation may be changed by an unmarried Participant without
the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee. A married Participant’s Beneficiary
designation may be changed by a Participant with the consent of the
Participant’s spouse as provided for in Section 6.1 above, by the filing of a
new Beneficiary designation with the Committee. The filing of a new designation
shall cancel all designations previously filed.

 

6.3    No Beneficiary Designation

 

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

(a) The Participant’s surviving spouse;

 

(b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the deceased child would have
taken if living;

 

(c) The Participant’s estate.

 

6.4    Effect of Payment

 

Payment to the Beneficiary shall completely discharge the Company’s obligations
under this Plan.

 

ARTICLE VII—ADMINISTRATION

 

7.1    Committee; Duties

 

This Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons appointed by the Board, except after a Change in
Control as provided in Section 7.5 below. The Committee shall have the authority
to make, amend, interpret and enforce all appropriate rules

 

PAGE 7 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

and regulations for the administration of the Plan and decide or resolve any and
all questions, including interpretations of the Plan, as may arise in such
administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.

 

7.2    Agents

 

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

7.3    Binding Effect of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

7.4    Indemnity of Committee

 

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan on account of such member’s
service on the Committee, except in the case of gross negligence or willful
misconduct.

 

7.5    Election of Committee After Change in Control

 

After a Change in Control, vacancies on the Committee shall be filled by
majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

 

ARTICLE VIII—CLAIMS PROCEDURE

 

8.1    Claim

 

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practicable.

 

8.2    Denial of Claim

 

If the claim or request is denied, the written notice of denial shall state:

 

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

(b) A description of any additional material or information required and an
explanation of why it is necessary; and

 

(c) An explanation of the Plan’s claim review procedure.

 

8.3    Review of Claim

 

Any Claimant whose claim or request is denied or who has not received a response
within sixty (60) days may request a review by notice given in writing to the
Committee. Such request must be made within sixty (60) days after receipt by the
Claimant of the written notice of denial, or in the event

 

PAGE 8 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

Claimant has not received a response sixty (60) days after receipt by the
Committee of Claimant’s claim or request. The claim or request shall be reviewed
by the Committee which may, but shall not be required to, grant the Claimant a
hearing. On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.

 

8.4    Final Decision

 

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of Claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

 

9.1    Amendment

 

The Board may at any time amend the Plan by written instrument, notice of which
is given to all Participants and to Beneficiaries receiving installment
payments, subject to the following:

 

(a) Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account to the date such notice of the amendment is given.

 

(b) Changes in Earnings Rate. No amendment shall reduce, either prospectively or
retroactively, the rate of Earnings to be credited to the amount already accrued
in Participant’s Account and any amounts credited to the Account under Deferral
Commitments already in effect on that date.

 

9.2    Company’s Right to Terminate

 

The Board may at any time partially or completely terminate the Plan if, in its
judgment, the tax, accounting or other effects of the continuance of the Plan,
or potential payments thereunder would not be in the best interests of Company.

 

(a) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.

 

(b) Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate and Company shall pay out each
Account. Payment shall be made as a lump sum or in equal monthly installments,
based on the Account balance, provided, however, that in the event of a complete
termination of the Plan subsequent to a Change in Control, payment of the entire
Retirement Account in a lump sum will be made no more than thirty (30) days
subsequent to the effective date of such complete termination.

 

Earnings shall continue to be credited on the unpaid balance in each Account.
Earnings on the unpaid balance shall be equal to the average rate of Earnings
which would have been applicable on the Account over the thirty-six (36) months
immediately preceding the partial or complete termination.

 

PAGE 9 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

ARTICLE X—MISCELLANEOUS

 

10.1    Unfunded Plan

 

This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Board may terminate the Plan and make no further benefit payments or remove
certain employees as Participants if it is determined by the United States
Department of Labor, a court of competent jurisdiction, or an opinion of counsel
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (as currently in effect or hereafter amended) which is not
so exempt.

 

10.2    Company Obligation

 

The obligation to make benefit payments to any Participant under the Plan shall
be an obligation solely of the Company.

 

10.3    Unsecured General Creditor

 

Except as provided in Section 10.4, Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of Company or any other party for payment of benefits under this Plan. Any
property held by Company for the purpose of generating the cash flow for benefit
payments shall remain its general, unpledged and unrestricted assets. Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.

 

10.4    Trust Fund

 

Company shall be responsible for the payment of all benefits provided under the
Plan. At its discretion, Company may establish one (1) or more Trusts, with such
Trustees as the Board may approve, for the purpose of providing for the payment
of such benefits. Although such a Trust shall be irrevocable, its assets shall
be held for payment of all Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such Trust, Company shall have no further obligation to pay them. If not paid
from the Trust, such benefits shall remain the obligation of Company.

 

10.5    Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

10.6    Not a Contract of Employment

 

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of Company to
discipline or discharge a Participant at any time.

 

PAGE 10 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

10.7    Protective Provisions

 

A Participant will cooperate with Company by furnishing any and all information
requested by Company, in order to facilitate the payment of benefits hereunder,
and by taking such physical examinations as Company may deem necessary and
taking such other action as may be requested by Company.

 

10.8    Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Maryland, except as preempted by federal law.

 

10.9    Validity

 

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.

 

10.10    Notice

 

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered or certified mail. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the Company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in Company’s records.

 

10.11    Successors

 

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

 

WASHINGTON REAL ESTATE

INVESTMENT TRUST

BY:

  LOGO [g27060g89x87.jpg]

Its

  Corporate Secretary

Dated:

 

 

--------------------------------------------------------------------------------

 

PAGE 11 – DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

 

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

DEFERRED COMPENSATION FOR OFFICERS

 

 

Effective January 1, 2007

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

        PAGE


--------------------------------------------------------------------------------

Article I.

   Definitions    1

Article II.

   Eligibility and Participation    4

Article III.

   Participant Deferrals and Matching Contributions    4

Article IV.

   Participants’ Accounts    6

Article V.

   Funding    7

Article VI.

   Payment of Benefits    7

Article VII.

   Administration    9

Article VIII.

   Miscellaneous    10

 

2



--------------------------------------------------------------------------------

Exhibit 10GG

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

DEFFERED COMPENSATION PLAN FOR OFFICERS

 

This is the Washington Real Estate Investment Trust Deferred Compensation Plan
for Officers (the “Plan”), as adopted effective January 1, 2007. The Plan is
intended to provide each officer of Washington Real Estate Investment Trust
(“WRIT”) with the opportunity to defer a percentage of his or her salary and his
or her incentive award under WRIT’s short term incentive program, and to receive
an employer matching contribution with respect to a deferral of an incentive
award.

 

This Plan is intended to be an unfunded plan maintained by WRIT primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees as described in sections 201(2), 301(3) and
401(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is also intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE I. DEFINITIONS

 

When used herein, the following terms shall have the meanings set forth below,
unless the context clearly indicates otherwise:

 

1.1    “Account” means the bookkeeping account maintained for each Participant
on the books of WRIT that is comprised of the following subaccounts:

 

1.1.1    “Salary Deferral Accounts” to which a Participant’s Salary Deferrals,
as described in Section 3.1, and Earnings thereon, are credited;

 

1.1.2    “STI Deferral Accounts” to which a Participant’s STI Deferrals, as
described in Section 3.2, are credited; and

 

1.1.3    “Matching Contribution Accounts” to which Matching Contributions made
by WRIT, as described in Section 3.3, are credited.

 

A Salary Deferral Account shall be created for each Participant for each Plan
Year that such Participant makes Salary Deferrals. An STI Deferral Account and a
Matching Contribution Account shall be created for each Participant for each
Plan Year that such Participant makes STI Deferrals.

 

1.2    “Beneficiary” means the Participant’s spouse or other person or persons
designated by the Participant in the manner prescribed by the Committee to
receive his Account balance under the Plan, in the event of his death prior to
full payment of his Account balance. If a Participant has no spouse and makes no
effective Beneficiary designation, then the Participant’s Beneficiary shall be
the Participant’s estate.

 

1.3     “Board” means the Board of Trustees of WRIT.

 

1.4    “Change in Control” means an occasion upon which (i) any “person” (as
such term is used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of WRIT or a corporation
owned, directly or indirectly, by the shareholders of WRIT in substantially the
same proportions as their ownership of Shares of WRIT, is or becomes the
“beneficial owner” (as defined in



--------------------------------------------------------------------------------

Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Trust representing 35% or more of the combined voting power or combined total
fair market value of WRIT’s then outstanding securities; or (ii) during any
period of twelve (12) consecutive months (not including any period prior to the
adoption of this Plan), individuals who at the beginning of such period
constitute the Board and any new trustee (other than a trustee designated by a
person who has entered into an agreement with WRIT to effect a transaction
described in clauses (i) or (iii) of this Paragraph) whose election by the Board
or nomination for election by WRIT’s shareholders was approved by a vote of at
least a majority of the trustees then still in office who either were trustees
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) (a) WRIT merges or consolidates with any other corporation or trust,
other than a merger or consolidation which would result in the voting securities
of WRIT outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power or at least 50% of
the combined total fair market value of the securities of WRIT or such surviving
entity outstanding immediately after such merger or consolidation, (b) WRIT
adopts a plan of complete liquidation and in connection therewith terminates
this Plan, or (c) WRIT completes the sale or other disposition of all or
substantially all of its assets.

 

1.5    “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6    “Committee” means the individual or committee appointed by WRIT to
administer this Plan.

 

1.7    “Distribution Date” means which of the following dates is applicable:

 

1.7.1    the date selected by the Participant for distribution of his Salary
Deferral Account, in accordance with his deferral election under Section 3.1 or
his re-deferral election under Section 3.4; or

 

1.7.2    the date selected by the Participant for distribution of his STI
Deferral Account and his Matching Contribution Account, in accordance with his
deferral election under Section 3.2 or his re-deferral election under
Section 3.4.

 

1.8    “Earnings” means the rate of interest applicable to a Participant’s
Salary Deferral Account. The rate shall be the yield on 10-year U.S. Treasury
Securities as of January 1 of the Pan Year. Such rate may be changed to any
other rate approved by the Board as of any subsequent January 1.

 

1.9    “Effective Date” means January 1, 2007.

 

1.10    “Election Period” means the annual election period designated by the
Committee, during which a Participant may elect to make Salary Deferrals under
Section 3.1 or STI Deferrals under Section 3.2. The Election Period so
designated shall precede the beginning of the Plan Year during which the Salary
or STI Award is earned, to which such election relates, and shall end not later
than 12 months prior to the date the STI Award is paid for a Plan Year, or would
be paid but for a Participant’s election.

 

1.11    “Employee” means any individual employed by WRIT.

 

1.12    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.13    “Matching Contribution” means the amount allocated to the Participant’s
Employer Matching Contribution Account in accordance with Section 3.2.

 

1.14    “Officer” means an Employee who is a corporate officer of WRIT.

 

1.15    “Participant” means an Officer who becomes a Participant as provided in
Section 2.2.

 

1.16    “Plan” means the Washington Real Estate Investment Trust Deferred
Compensation Plan for Officers, as set forth herein and as it may be amended
from time to time.

 

1.17    “Plan Year” means the calendar year, beginning with calendar year 2007.

 

2



--------------------------------------------------------------------------------

1.18    “Retirement” means the Participant’s retirement on or after the earlier
of (i) the Participant’s 65th birthday, and (ii) the first date that the
Participant has attained age 55 and completed 20 years of continuous employment
as an Employee (determined without regard to any periods during which the
Participant was absent on an authorized leave).

 

1.19    “RSU” means a Restricted Share Unit, issued under the authority of the
Share Grant Plan, or any successor of such plan, which has a value equal to the
value of a Share.

 

1.20    “Salary” means the amount of base salary paid to a Participant by WRIT
during a Plan Year that is taken into account under the Plan. For each
Participant, Salary shall include: the base salary paid to him by WRIT during
the Plan Year, including any amounts that would be paid to him but for an
election under a qualified cash or deferred arrangement under section 401(k) or
the Code; a cafeteria plan under section 125 of the Code; a qualified
transportation fringe benefit under section 132(f) of the Code; or any
non-qualified deferred compensation plan maintained by WRIT, including this
Plan. Except as provided in the preceding two sentences, Salary shall not
include any allocations, contributions, or payments by WRIT under this Plan or
any plan or plans for the benefit of its employees, including any severance plan
or separation agreement, special one-time awards, or payments under any short or
long-term incentive plan, fringe benefits (whether or not a fringe benefit
within the meaning of the Code), or any amounts identified by WRIT as expense
allowances or reimbursements, regardless of whether such amounts are treated as
wages under the Code.

 

1.21    “Salary Deferral” means the amount a Participant elects to defer out of
his Salary, in accordance with Section 3.1.

 

1.22    “Share” means a share of beneficial interest in WRIT of beneficial
interest in WRIT that is publicly traded on the New York Stock Exchange.

 

1.23    “Share Grant Plan” means the Washington Real Estate Investment Trust
Share Grant Plan, as amended, and any succesor plan approved by the shareholders
of the Trust, pursuant to which RSUs may be granted and Shares issued to
Participants and other employees of WRIT.

 

1.24    “STI Deferral” means the amount of a Participant’s STI Award that such
Participant has elected to defer, in accordance with Section 3.2.

 

1.25    “STI Award” means that portion of the award granted to a Participant
under WRIT’s short-term incentive plan and paid to the Participant for services
performed during a Plan Year as of December 15th of such Plan Year, or that
would be paid to the Participant on such date but for the Participant’s STI
Deferral election under Section 3.2.

 

1.26    “Total and Permanent Disability” means any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as a result
of which the Participant is receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of WRIT. The determination of whether the Participant’s physical or
mental impairment satisfies the conditions set forth in this Section 1.25 shall
be made under a disability insurance program covering employees of WRIT;
provided, however, that if the Participant is determined to be totally disabled
by the Social Security Administration, his physical or mental impairment shall
be deemed to satisfy the conditions of this Section.

 

1.27    “Unforeseeable Emergency” means a severe financial hardship of the
Participant or Beneficiary, resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or the
Participant’s or Beneficiary’s dependent (as defined in section 152(a) of

 

3



--------------------------------------------------------------------------------

the Code); loss of the Participant’s or Beneficiary’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary, as described
regulations issued under Section 409A of the Code, as determined by the
Committee. An Unforeseeable Emergency shall not include any financial hardship
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the service
provider’s assets, to the extent the liquidation of such assets would not cause
severe financial hardship, or by cessation of deferrals under the arrangement.

 

ARTICLE II. ELIGIBILITY AND PARTICIPATION

 

2.1    Eligibility. Each Officer who is employed as an Officer on the Effective
Date shall be eligible to participate in the Plan. Each individual who is hired
as an Officer after the Effective Date, or who is promoted to an Officer
position after the Effective Date, shall be eligible to participate in the Plan
beginning on the January 1 following the date of his employment or his
promotion, as applicable.

 

2.2    Participation. An Officer who is eligible to participate may become a
Participant by electing to make a Salary Deferral, in accordance with
Section 3.1, or an STI Deferral with respect to his STI Award payable on or
about December 15th of the Plan Year following his election, in accordance with
Section 3.2.

 

2.3    Cessation of Participation. A Participant shall cease to be a Participant
on the earlier of the following dates: (i) the date of his termination of
employment for any reason, (ii) the date the entire vested balance of his
Account is paid to him; or (iii) the date the Board determines that he shall no
longer be a Participant. A Participant whose participation is terminated shall
nevertheless remain entitled to receive the vested balance of his Account (as
determined under Article IV) in accordance with Article VI.

 

ARTICLE III. PARTICIPANT DEFERRALS AND MATCHING CONTRIBUTIONS

 

3.1    Salary Deferrals. Each Participant may elect to have his Salary reduced
by a whole percentage or a set dollar amount and the amount of the reduction
paid into his Salary Deferral Account for such Plan Year by completing and
filing an election form provided by the Committee during the annual election
period specified by the Committee, which shall end not later than December 15th
of the year preceding the Plan Year to which the Participant’s election relates.
A Participant shall be required to complete and file a new election, in
accordance with this Section 3.1, for each Plan Year that the Participant elects
to make Salary Deferrals.

 

4



--------------------------------------------------------------------------------

3.1.1    Contents of Election. The Participant’s election under this Section 3.1
shall specify the following:

 

3.1.1.1    The percentage or dollar amount of Salary reduction elected by the
Participant to be paid into his Salary Deferral Account for the Plan Year; and

 

3.1.1.2    The Distribution Date selected by the Participant for the Salary
Deferrals, which shall be no earlier than the the third anniversary of the first
day of the Plan Year to which the Salary Deferral election relates.

 

3.1.2    Modification; Revocation and Termination. A Participant may not change
or revoke his election under this Section 3.1 during a Plan Year. A
Participant’s election will automatically terminate as of (1) the end of the
Plan Year to which the election relates, or (2) the date of the Participant’s
termination of employment. A Participant may make a new election, which changes
the percentage or dollar amount to be withheld from his Salary effective as of
the first day of the next Plan Year by completing and filing a new election
during the annual election period that precedes the Plan Year to which the
election relates.

 

3.2    STI Deferrals. Each Participant may elect to have his STI Award for a
Plan Year reduced by a whole percentage or a set dollar amount, and the amount
of the reduction converted into RSUs and allocated to his STI Deferral Account
for such Plan Year, by completing and filing an election form provided by the
Committee during the annual election period specified by the Committee, which
shall end not later than December 15th of the year preceding the Plan Year for
which the STI Award is paid. A Participant shall be required to complete and
file a new election, in accordance with this Section 3.2, for each Plan Year
that the Participant elects to make STI Deferrals.

 

3.2.1    Contents of Election. The Participant’s election under this Section 3.2
shall specify the following:

 

3.2.1.1    The percentage or dollar amount of Salary reduction elected by the
Participant to be converted into RSUs and allocated to his STI Deferral Account
for the Plan Year; and

 

3.2.1.2    For elections made during enrollment periods ending December 15, 2006
or 2007, for STI Deferrals of STI Awards payable in 2007 or 2008, the
Distribution Date selected by the Participant for his STI Deferral, which shall
be no earlier than the third anniversary of the date on which the STI Award to
which the STI Deferral election relates would have been paid to the Participant,
but for his deferral election; or

 

3.2.1.3    For elections made after 2007, for STI Deferrals of STI Awards
payable after 2008, the Distribution Date selected by the Participant for his
STI Deferral, which shall be no earlier than the fifth anniversary of the date
on which the STI Award to which the STI Deferral election relates would have
been paid to the Participant, but for his deferral election. Notwithstanding the
preceding sentence, the Distribution Date selected by the Participant may be as
early as the later of: (i) the third anniversary of the date on which the STI
Award to which the STI Deferral election relates would have been paid to the
Participant, but for his deferral election, or (ii) the earliest distribution
date permitted under final regulations issued under Section 409A of the Code.

 

3.2.2    Modification; Revocation and Termination. A Participant may not change
or revoke his election under this Section 3.1 during a Plan Year. A
Participant’s election will automatically terminate as of (i) the end of the
Plan Year to which the election relates, or (ii) the date of the Participant’s
termination of employment. A Participant may make a new election, which changes
the percentage or dollar amount to be withheld from his STI Award for the next
Plan Year by completing and filing a new election during the annual election
period that precedes the Plan Year to which the election relates.

 

5



--------------------------------------------------------------------------------

3.3    Employer Matching Contributions. For each Plan Year that a Participant
elects to make an STI Deferral, WRIT shall credit to a Matching Contribution
Account established for such Participant for the Plan Year that number of RSUs
equal in value to 25% of the value of the RSUs credited to the Participant’s STI
Deferral Account for such Plan Year. The Distribution Date elected by the
Participant for his STI Deferrals for such Plan Year shall apply to his Matching
Contribution Account for such Plan Year.

 

3.4    Re-Deferral Elections. A Participant may elect to defer the Distribution
Date of any of his Salary Deferral Accounts, STI Deferral Accounts, or Matching
Contribution Accounts, elected (or determined) under Section 3.1, Section 3.2,
or Section 3.3, as applicable, by electing, at least 12 months in advance of the
Distribution Date initially elected under such Section (the “initial
Distribution Date”), a new Distribution Date that is not less than five years
after the initial Distribution; provided, however, that such election shall not
take effect until at least 12 months after the date the re-deferral election is
made.

 

ARTICLE IV. PARTICIPANTS’ ACCOUNTS

 

4.1    Crediting of Accounts.

 

4.1.1    Participant Salary Deferrals and STI Deferrals made under Section 3.1
and Section 3.2, respectively, shall be credited to the Participant’s Salary
Deferral Account and STI Deferral Account, as applicable, as of the date such
amounts would have been paid to the Participant but for his elections. Employer
Matching Contributions made under Section 3.3 shall be credited to a
Participant’s Matching Contribution Account as of the same date that the STI
Deferral to which it relates is credited.

 

4.1.2    A Participant’s Salary Deferral Accounts shall be credited with
Earnings attributable to the balance of such Accounts, as of the last day of
each calendar quarter and at such other times as the Committee may determine in
its discretion.

 

4.1.3    A Participant’s STI Deferral Accounts and Matching Contribution
Accounts shall be credited with the cash equivalent of dividends declared on
Shares, equal in value to the RSUs allocated to such Accounts, as of the date
such dividends are declared. The balance of each Participant’s STI Deferral
Account or Matching Contribution Account attributable to dividends credited to
such Account under this Section 4.1.3 shall be shall be credited with Earnings,
as of the last day of each calendar quarter and at such other times as the
Committee may determine in its discretion.

 

4.2    Vesting of Participant Deferral Accounts. A Participant shall be fully
vested in his Salary Deferral Accounts and his STI Deferral Accounts at all
times.

 

4.3    Vesting of Matching Contribution Accounts.

 

4.3.1 Full Vesting. A Participant who is employed by WRIT on the date any of the
events described in this Section 4.3.1 occurs shall be 100% vested in each of
his Matching Contribution Accounts upon the earliest to occur of the following
events:

 

4.3.1.1    The third anniversary of the date the STI Award to which such
Matching Contribution Account relates would have been paid to a Participant but
for his deferral election under Section 3.2;

 

4.3.1.2    The date a Participant sustains a Total and Permanent Disability;

 

4.3.1.3    The Participant’s death; or

 

6



--------------------------------------------------------------------------------

4.3.1.4    A Change in Control.

 

4.3.2    Pro Rata Vesting. If, prior to the occurrence of an event described in
Section 4.3.1, a Participant terminates employment on account of Retirement, or
if such Participant’s employment is involuntarily terminated by WRIT on account
of a reduction in force, such Participant shall vest in a pro rata portion of
the RSUs allocated to each of his Matching Contribution Accounts, which shall be
determined by multiplying the number of RSUs allocated to such Account by a
fraction, the numerator of which is the number of “months of employment” the
Participant has been employed by WRIT, following the date the RSUs were
allocated to the Participant’s Account and the denominator of which is 36. For
purposes of this Section 4.3.2, a month of employment shall be each 30 day
period, beginning in the date following the date the RSUs were allocated to such
Participant’s Account under Section 4.3.1 during which a Participant has been an
Employee of WRIT for at least 16 days.

 

4.3.3    Forfeitures. A Participant who terminates employment with WRIT for any
reason prior to the third anniversary of the date that RSUs were credited to one
or more of his Matching Contribution Accounts and terminates employment with
WRIT for any reason other than an event of full or pro rata vesting described in
Section 4.3.1 or Section 4.3.2 shall forfeit his entire Matching Contribution
Account as of the date of termination. If a Participant vests in a pro rata
portion of one or more of his Matching Contribution Accounts on account a
termination of employment described in Section 4.3.2, he shall forfeit any
portion of the Matching Contribution Accounts that has not vested under
Section 4.3.2 on the date of his employment termination.

 

4.4    Reduction in Account for Unforeseeable Emergency Distributions.
Notwithstanding anything to the contrary in the Plan, a Participant’s Account
shall be reduced by the amount of any distributions on account of an
Unforeseeable Emergency under Section 6.4.

 

ARTICLE V. FUNDING

 

5.1    Funding. WRIT shall establish a grantor trust for the purpose of
maintaining Participant Accounts. The trust so created shall conform to the
terms of the model trust provided by the Internal Revenue Service as described
in Revenue Procedure 92-64. Notwithstanding the establishment of such trust, it
is the intention of WRIT and the Participants that the Plan shall be unfunded
for tax purposes and for purposes of Title I of ERISA. The Plan constitutes a
mere promise by WRIT to pay benefits in the future. To the extent that any
Participant or any other person acquires a right to receive benefits under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of WRIT.

 

ARTICLE VI. DISTRIBUTION OF ACCOUNTS

 

6.1    Entitlement to Benefits. Except as otherwise provided in this Article VI,
a Participant (or his Beneficiary, in the case of his death) shall be entitled
to a distribution of the balance of one or more of his Accounts upon the
earliest to occur of the following:

 

6.1.1    The Distribution Date selected by the Participant, with respect to such
Account, in accordance with the applicable Section of Article IV;

 

6.1.2    In the case of a Participant’s Salary Deferral Account, unless the
Participant has elected to re-defer the Distribution Date under Section 3.4 (and
such election has become effective), the date of his termination of employment;

 

6.1.3    The Participant’s death;

 

7



--------------------------------------------------------------------------------

6.1.4    The date the Participant sustains a Total and Permanent Disability; or

 

6.1.4    Except in the case of an Account with respect to which the Participant
has re-deferred his Distribution Date under Section 3.4 (and such election has
become effective), a Change in Control.

 

6.2    Timing of Benefit Payment. A Participant who is entitled to receive a
distribution of his Account shall be paid the balance of such Account at the
time determined under this Section 6.2.

 

6.2.1    Objectively Determinable Distribution Date. If a Participant is
entitled to a distribution of one or more of his Accounts following a
Distribution Date that is a specified time that is objectively determinable at
the time such amounts are deferred, the Account or Accounts shall be distributed
to such Participant as soon as practicable following the specified Distribution
Date.

 

6.2.2    Death, Total and Permanent Disability, or Change in Control. If a
Participant or Participant’s Beneficiary is entitled to a distribution of one or
more of the Participant’s Accounts on account of the Participant’s death, or
incurrence of a Total and Permanent Disability without regard to a termination
of employment, or as a result of a Change in Control, the Account shall be
distributed to such Participant or his Beneficiary as soon as practicable
following the occurrence of such event.

 

6.2.3    Termination of Employment. If a Participant has elected as his
Distribution Date for one or more of his Accounts the date of his termination of
employment for any reason, including his Retirement, such Account or Accounts
shall be distributed as of the date six months after the date of such
termination of employment; provided, however, that if the Participant dies
during the six-month period following his termination of employment, his
Beneficiary shall be paid the entire balance of his Account as soon as
practicable after his death.

 

6.3    Form of Payment. All payments to a Participant (or a Participant’s
beneficiary, in the event of the Participant’s death) of the balance of one or
more of the Participant’s Account shall be made in the form determined under
this Section 6.3.

 

6.3.1    Salary Deferral Accounts. The balance of a Participant’s Salary
Deferral Account shall be distributed in a cash lump sum at the time or times
determined under Section 6.2.

 

6.3.2    STI Deferral Accounts; Matching Contribution Accounts. The balance of a
Participant’s STI Deferral Account or Matching Distribution Account shall be
distributed in Shares and cash. Shares shall be distributed in an amount equal
to the number of RSUs allocated to such Account, and the balance of such Account
shall be distributed in a cash lump sum.

 

6.4    Unforeseeable Emergency Distributions. Notwithstanding anything in this
Plan to the contrary, a Participant who has an Unforeseeable Emergency may
request a distribution of all or a portion of the balance of one or more of
Accounts. Distributions on account of an Unforeseeable Emergency may be
permitted only to the extent determined by the Committee to be reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution). Such distribution shall be made as
soon as administratively practicable after the Committee determines that the
request shall be granted. The Participant shall be required to provide any
information reasonably necessary for the Committee to determine whether an
Unforeseeable Emergency exists and the amount of the distribution necessary to
relieve the hardship resulting from such Unforeseeable Emergency. The balance of
the Participant’s Account shall be reduced to reflect any distribution to a
Participant made in accordance with this Section 6.4.

 

8



--------------------------------------------------------------------------------

ARTICLE VII. ADMINISTRATION

 

7.1    Plan Interpretation. The Committee shall have the authority to interpret
the Plan and to determine the amount and time of payment of benefits and other
issues arising in the administration of the Plan. Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes.

 

7.2    Claims Procedure.

 

7.2.1    Initial Determination. Upon presentation to the Committee of a claim
for benefits under the Plan, the Committee shall make a determination of the
validity thereof. If the determination is adverse to the claimant, the Committee
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

 

a) the specific reason or reasons for the denial;

 

b) specific references to pertinent provisions of the Plan on which the denial
is based;

 

c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

d) a description of the Plan’s review procedures, and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse determination.

 

If it is necessary to extend the period of time for making a decision beyond 90
days after the receipt of the request, the claimant shall be notified in writing
of the extension of time prior to the beginning of such extension. In no event
shall the extension exceed a period of 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.

 

7.2.2    Appeal Procedure. In the event of a denial of a claim, the claimant or
his duly authorized representative may appeal such denial to the Committee for a
full and fair review of the adverse determination. The claimant’s request for
review must be in writing and made to the Committee within 60 days after receipt
by the claimant of the written notification described in Section 7.2.1;
provided, however, that such 60-day period shall be extended if circumstances so
warrant. The claimant or his duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits, and may submit written comments, documents, records and other
information relating to his claim, which shall be given full consideration by
the Committee in its review. The Committee may, in its sole discretion, conduct
a hearing. A request for a hearing made by the claimant will be given full
consideration. At such hearing, the claimant shall be entitled to appear and
present evidence and be represented by counsel.

 

7.2.3    Decision on Appeal. A recommendation on a request for review shall be
made by the Committee to the Board, and a decision shall be made by the Board
not later than 60 days after receipt of the request; provided, however, in the
event of a hearing or other special circumstances, such decision shall be made
not later than 120 days after receipt of such request. If it is necessary to
extend the period of time for making a decision beyond 60 days after the receipt
of the request, the claimant shall be notified in writing of the extension of
time prior to the beginning of such extension. The Board’s decision on review,
if adverse to the claimant, shall state in writing the specific reasons and
references to the Plan provisions on which it is based. Such decision shall be
promptly provided to the claimant.

 

9



--------------------------------------------------------------------------------

7.2.4    Arbitration. In the event that the Board’s decision on review is
adverse to the claimant, the claimant or his duly authorized representative may
appeal such decision by submitting a request for arbitration to the American
Arbitration Association within 60 days after receipt by the claimant of the
written notification described in Section 7.2.3. Such appeal shall be
adjudicated in Washington, D. C. by a single independent arbitrator pursuant to
the Employee Benefits Plan Claims Arbitration Rules of the American Arbitration
Association then in effect. The decision of the arbitrator shall be final and
binding on all parties hereto and judgment may be entered in any court having
jurisdiction. Each party shall bear its own costs in any arbitration proceeding
held hereunder and the parties shall share the cost of the arbitrator.

 

ARTICLE VIII. MISCELLANEOUS

 

8.1    No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of WRIT nor limit the
right of WRIT to discharge any Participant.

 

8.2    Spendthrift Provisions. No benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge prior to actual receipt thereof by the payee; and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge prior to such receipt shall be void; and WRIT shall not be liable in
any manner for or subject to the debts, contracts, liabilities, engagements or
torts of any person entitled to any benefit under the Plan.

 

8.3    Governing Law. The Plan is established under and will be construed
according to the laws of the State of Maryland (without regard to its conflict
of laws provisions), to the extent that such laws are not preempted by ERISA and
valid regulations promulgated thereunder.

 

8.4    Incapacity of Recipient. In the event a Participant is declared
incompetent and a conservator or other person legally charged with the care of
the person or the estate of such Participant is appointed, any benefits under
the Plan to which such Participant is entitled shall be paid to the conservator
or other person legally charged with the care of such Participant. Except as
provided in the preceding sentence, should the Committee, in its discretion,
determine that a Participant is unable to manage his personal affairs, the
Committee may make distributions to any person for the benefit of such
Participant, provided the Committee makes a reasonable good faith judgment that
such person shall expend the funds so distributed for the benefit of such
Participant.

 

8.5    Taxes. Any taxes imposed upon a Participant as a result of his
participation in the Plan shall be the sole responsibility of the Participant.
WRIT shall have the right to deduct from the Participant’s compensation or any
payment made pursuant to this Plan any federal, state, local or other taxes
required to be deducted or withheld from such compensation or payment, as the
Committee may determine in its sole discretion.

 

8.6    Amendment or Termination. WRIT reserves the right to amend or terminate
the Plan by or pursuant to action of the Board when, in the sole opinion of
WRIT, an amendment or termination is advisable. Any amendment or termination
shall be made pursuant to a resolution of the Board and shall be effective as of
the date of the resolution. No amendment or termination of the Plan shall
directly or indirectly deprive any Participant of all or any portion of the
Participant’s Account considered to be vested under the Plan before the date of
amendment or termination. If the Plan is terminated under circumstances with
respect to which an acceleration of benefit payments would be permitted

 

10



--------------------------------------------------------------------------------

under final regulations issued by the U.S. Department of Treasury under section
409A of the Code, WRIT reserves the discretion to distribute benefits in
accordance with the requirements of such regulations.

 

8.7    Entire Agreement. Except with respect to any retirement plan maintained
or contributed to by WRIT for the benefit of a substantial number of its
full-time employees, and with respect to the Washington Real Estate Investment
Trust Deferred Compensation Plan for the Chief Executive Officer, this Plan
constitutes the entire agreement and understanding between WRIT and the
Participants with respect to the deferral of Salary or STI Awards.

 

8.8    Severability. If any provision of this Plan conflicts with the law under
which the Plan is to be construed or is determined to be invalid or
unenforceable by any court of competent jurisdiction or an arbitrator, such
provision shall be deleted from the Plan and the Plan shall be construed to give
full force and effect to the remaining provisions thereof.

 

8.9    Construction. The masculine gender shall include the feminine and the
singular the plural, unless the context clearly requires otherwise.

 

To record its adoption of the Plan, Washington Real Estate Investment Trust has
caused its authorized officers to affix its corporate name and seal this
        day of                     , 2006.

 

WASHINGTON REAL ESTATE

INVESTMENT TRUST

By:

 

/s/ Laura M. Franklin

--------------------------------------------------------------------------------

Title:

 

Corporate Secretary

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective January 1, 2005

 

May 23, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Article I.

   Definitions    1

Article II.

   Eligibility and Participation    3

Article III.

   Participants’ Accounts    3

Article IV.

   Vesting    4

Article V.

   Funding    5

Article VI.

   Payment of Benefits    5

Article VII.

   Administration    7

Article VIII.

   Miscellaneous    9

Appendix A

   Designated Participants     



--------------------------------------------------------------------------------

Washington Real Estate Investment Trust

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This is the Washington Real Estate Investment Trust Supplemental Executive
Retirement Plan (the “Plan”), as adopted effective January 1, 2005. The Plan is
intended to provide selected executives of Washington Real Estate Investment
Trust (“WRIT”) with supplemental retirement benefits that are reflective of
their special contributions to the success of WRIT and that are competitive with
the compensation of similarly-situated executive positions.

This Plan is intended to be an unfunded plan maintained by WRIT primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees as described in sections 201(2), 301(3) and
401(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is also intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

ARTICLE I. DEFINITIONS

When used herein, the following terms shall have the meanings set forth below,
unless the context clearly indicates otherwise:

1.1 “Account” means the bookkeeping account maintained for each Participant on
the books of WRIT to which Employer Allocations, and earnings and losses,
thereon, are credited.

1.2 “Annual Allocation Rate” means the percentage of a Participant’s annual base
salary that will be allocated to the Plan shown in Appendix A.

1.3 “Beneficiary” means the Participant’s spouse or other person or persons
designated by the Participant in the manner prescribed by the Committee to
receive his Account balance under the Plan, in the event of his death prior to
full payment of his Account balance. If a Participant has no spouse and makes no
effective Beneficiary designation, then the Participant’s Beneficiary shall be
the Participant’s estate.

1.4 “Board” means the Board of Trustees of WRIT.

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

1.6 “Committee” means the individual or committee appointed by WRIT to
administer this Plan.

1.7 “Date of Participation” means the date an Employee becomes a Participant in
the Plan, as set forth in Section 2.1.

1.8 “Effective Date” means January 1, 2005.

 

1



--------------------------------------------------------------------------------

1.9 “Employee” means an Officer or other executive employee of WRIT.

1.10 “Employer Allocation” means an amount allocated to the Participant’s
Account in accordance with Section 3.1.

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.12 “Investment Funds” means the investment vehicles selected by the Committee
to be used as measurements for the returns on Participants’ Accounts, as
provided in Article III.

1.13 “Officer” means an Employee who is a corporate officer of WRIT.

1.14 “Participant” means an Employee who becomes a Participant as provided in
Section 2.1.

1.15 “Plan” means the Washington Real Estate Investment Trust Supplemental
Executive Retirement Plan, as set forth herein and as it may be amended from
time to time.

1.16 “Plan Year” means the calendar year, beginning with calendar year 2005.

1.17 “Prohibited Competition” means the Participant’s employment by, service as
a director of, or provision of consulting services to, any real estate
investment trust located within a reasonable commuting distance (as determined
by the Committee in its sole discretion) of WRIT or the residence of the
Participant at the time of his termination of employment with WRIT, during the
24-month period that begins upon the Participant’s voluntary termination of
employment with WRIT, other than his retirement on or after his 65th birthday.
Notwithstanding the foregoing sentence, service as a director of another real
estate trust, which has been approved by the Board, shall not be included within
the definition of “Prohibited Competition.”

1.18 “Savings Plan” means the Washington Real Estate Investment Trust Employees’
401(k) Plan, a qualified plan under section 401(k) of the Code which includes a
qualified cash or deferred arrangement under section 401(a) of the Code.

1.19 “Total and Permanent Disability” means any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, as a result of which
the Participant is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
WRIT.

 

2



--------------------------------------------------------------------------------

ARTICLE II. ELIGIBILITY AND PARTICIPATION

2.1 Participation. An Employee shall become a Participant upon his designation
and approval for participation by the Board. Employees who have been designated
and approved as Participants and their Dates of Participation are listed in
Appendix A.

2.2 Cessation of Participation. A Participant shall cease to be a Participant on
the earlier of the following dates: (a) the date of his termination of
employment for any reason, or (b) the date the Board determines that he shall no
longer be a Participant. A Participant whose participation is terminated shall
nevertheless remain entitled to receive the vested balance of his Account (as
determined under Article IV) in accordance with Article VI.

ARTICLE III. PARTICIPANTS’ ACCOUNTS

3.1 Employer Allocation. WRIT shall allocate to each Participant’s Account for
each calendar month, or portion thereof, in which an Employee is a Participant
an amount equal to the product of “A” and “B”, where:

“A” equals the Participant’s monthly rate of base salary as of the first of that
month, and

“B” equals 1/12 of the Annual Allocation Rate shown in Appendix A.

3.2 Crediting of Accounts. Employer Allocations under Section 3.1 shall be
credited to the respective Accounts of the Participants for whom they are made
as soon as practicable after the beginning of the calendar month to which they
relate, or at such subsequent date during the Plan Year as the Committee, at its
discretion, determines is most practicable.

3.3 Investment Elections. In accordance with Article V, the Committee shall
select Investment Funds to be used as measurements of investment returns on the
Participants’ Accounts, which Investment Funds shall be similar to the
Investment Funds available under the Savings Plan. A Participant may specify the
percentage of Employer Allocations to his Account to be credited with the
investment returns earned by each such Investment Fund by filing an investment
election form with the Committee in accordance with procedures established by
the Committee. These procedures shall be similar to those used under the Savings
Plan. The Participant may change his Investment Fund selections for future
Employer Allocations, or for amounts already credited to his Account, in
accordance with procedures established by the Committee that are similar to
those used under the Savings Plan. Notwithstanding the foregoing, WRIT reserves
the right to disregard the Participant’s investment selections to the extent
necessary to avoid adverse tax consequences. In addition, prior to the
establishment of the Investment Funds, the Committee shall credit or debit a
Participant’s Account with the investment returns determined by reference to a
recognized index or a reasonable interest rate selected by the Committee in its
discretion.

 

3



--------------------------------------------------------------------------------

3.4 Crediting of Investment Returns to Accounts. The Committee shall credit or
debit each of the Participant’s Account with the investment returns attributable
to the balance of that Account, to the extent practicable, at the times such
investment returns are credited or debited under the trust accounts established
in accordance Article V.

ARTICLE IV. VESTING

4.1 Conditional Vesting Schedule. Subject to the forfeiture provisions of
Sections 4.3 and 4.4, a Participant shall become 100% vested in his Account
Balance on the first to occur of the following events:

4.1.1 the Participant’s attainment of age 55 and completion of 20 years of
continuous employment with WRIT, if the Participant is employed by WRIT on such
date;

4.1.2 in the case of a Participant whose Date of Participation is January 1,
2006 or earlier, the tenth anniversary of his continuous employment with WRIT;
or.

4.1.3 in the case of a Participant whose Date of Participation is after
January 1, 2006, the tenth anniversary of his Date of Participation, provided he
has been continuously employed by WRIT from his Date of Participation through
the tenth anniversary of such date.

4.2 Events of Unconditional Vesting. Notwithstanding anything in this Article IV
to the contrary, a Participant shall be 100% vested in his Account upon the
earliest to occur of the following events:

4.2.1 the Participant’s 65th birthday, if the Participant is employed by WRIT on
such date;

4.2.2 the Participant’s death, if the Participant dies while employed by WRIT or
following his retirement or voluntary termination on or after an event of
conditional vesting under Section 4.1 without having engaged in Prohibited
Competition;

4.2.3 the date the Participant sustains a Total and Permanent Disability, if the
Participant terminates employment with WRIT on account of such Total and
Permanent Disability;

4.2.4 the involuntary discharge of the Participant by WRIT, other than for
“cause,” as defined in Section 4.5; or

4.2.5 if a Participant has retired or otherwise voluntarily terminated
employment before his 65 th birthday or after conditionally vesting in his
Account under Section 4.1, the Participant’s completion of the 24-month period
following such retirement or other employment termination without having engaged
in Prohibited Competition.

 

4



--------------------------------------------------------------------------------

4.3 Prohibited Competition Following Retirement or Voluntary Termination of
Employment. Notwithstanding Section 4.1, a Participant who retires or otherwise
voluntarily terminates his employment with WRIT on or after an event of
conditional vesting under Section 4.1, and thereafter engages in Prohibited
Competition shall forfeit his entire Account. Such forfeiture shall occur as of
the first day the Participant engages in Prohibited Competition.

4,4 Termination by WRIT For Cause. Notwithstanding Section 4.1, if a Participant
is discharged from employment for “cause,” as defined in Section 4.5, his entire
Account shall be forfeited upon the date of his discharge.

4.5 Cause Defined. For purposes of this Plan, “cause” means any of the
following:

4.5.1 commission by a Participant of a felony or crime of moral turpitude

4.5.2 conduct by a Participant in the performance of his duties which is
illegal, dishonest, fraudulent or disloyal;

4.5.3 the breach by a Participant of any fiduciary duty the Participant owes to
WRIT; or

4.5.4 gross neglect of duty or poor performance by the Participant which is not
cured to the reasonable satisfaction of WRIT within 30 days of the Participant’s
receipt of written notice from WRIT advising the Participant of said gross
neglect or poor performance.

4.6 Committee Determination. The Committee in its sole discretion shall
determine the application of the “for cause” conditions of the Plan.

ARTICLE V. FUNDING

5.1 Funding. WRIT shall establish a grantor trust for the purpose of maintaining
Participant Accounts. The trust so created shall conform to the terms of the
model trust provided by the Internal Revenue Service as described in Revenue
Procedure 92-64. Investment allocations shall be determined and maintained in
accordance with Section 3.3. Notwithstanding the establishment of such trust, it
is the intention of WRIT and the Participants that the Plan shall be unfunded
for tax purposes and for purposes of Title I of ERISA. The Plan constitutes a
mere promise by WRIT to pay benefits in the future. To the extent that any
Participant or any other person acquires a right to receive benefits under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of WRIT.

ARTICLE VI. PAYMENT OF BENEFITS

6.1 Early Retirement or Voluntary Termination of Employment. If a Participant
retires or otherwise voluntarily terminates employment after conditionally
vesting in his Account under the provisions of Section 4.1, but prior to his
65th birthday, and does not engage in

 

5



--------------------------------------------------------------------------------

Prohibited Competition following such early retirement or other voluntary
termination during the 24-month period following the date of such termination,
he shall be entitled to receive the entire balance of his Account upon
unconditionally vesting in his Account under Section 4.2.4. Such benefits shall
be paid, or shall begin to be paid, within 90 days after the completion of such
24-month period in the manner determined under Section 6.6. If, however, the
Participant dies during such 24-month period following his termination without
having engaged in Prohibited Competition, his Beneficiary shall be paid the
entire balance of his Account within 90 days after his death.

6.2 Retirement On or After Age 65. If a Participant retires or otherwise
terminates employment on or after his 65th birthday, he shall be entitled to
receive the entire balance of his Account as of the date six months after the
date of his retirement. Such benefits shall be paid, or shall begin to be paid,
within 90 days after the expiration of such six-month period in the manner
determined under Section 6.6. If, however, the Participant dies during the
six-month period following his retirement, his Beneficiary shall be paid the
entire balance of his Account within 90 days after his death.

6.3 Termination of Employment on Account of Death. If a Participant’s employment
terminates on account of death, his Beneficiary shall be paid the entire balance
of his Account within 90 days after his death.

6.4 Termination of Employment on Account of Total and Permanent Disability. A
Participant who terminates employment on account of Total and Permanent
Disability shall be entitled to receive the entire balance of his Account as of
his termination of employment. Such benefits shall be paid within 90 days after
his termination in the manner determined under Section 6.6.

6.5 Involuntary Discharge By WRIT Other Than For “Cause”. If a Participant is
involuntarily discharged by WRIT other than for “cause” as defined in
Section 4.5, he shall be entitled to receive the entire balance of his Account
no sooner than the date which is six months after the date of his discharge.
Such benefits shall be paid within 90 days after the expiration of such
six-month period in the manner determined under Section 6.6. If the Participant
dies during such six-month period, his Beneficiary shall be paid the entire
balance of his Account within 90 days after his death.

6.6 Form of Payment. All payments to a Participant (or a Participant’s
beneficiary, in the event of the Participant’s death) of the balance of the
Participant’s Account shall be made in the form of a single cash lump sum, as of
the date the Participant is entitled to receive the balance of his Account as
determined under this Article VI, except as otherwise provided in this
Section 6.6.

6.6.1 Installment Payment Option. If the Participant has made a valid and
irrevocable election to receive all or a portion of his Account in substantially
equal monthly installments (adjusted to reflect earnings through the date of
payment) over a period of 10 years, that portion of his Account to which his
election applies shall begin to be paid as of the date on which he would have
been entitled to receive the entire balance of his Account, but for his

 

6



--------------------------------------------------------------------------------

election, and shall continue to be paid in monthly installments until all
installments have been paid and the Account is exhausted or the date of the
Participant’s death, if sooner. In the event of the Participant’s death with any
balance remaining in his Account, the balance shall be paid in a cash lump sum
to the Participant’s Beneficiary as soon as practicable after the Participant’s
death.

6.6.2 Election Requirements. An election of installment payments shall be valid
only if such election:

6.6.2.1 is made within 30 days after the date the Participant first becomes
eligible to participate in the Plan;

6.6.2.2 is made only with respect to that portion of the Participant’s Account
that is attributable to Employer Allocations made for Plan Years beginning after
the Plan Year during which such election is made; or

6.6.3.3 does not take effect for at least 12 months after the date on which the
election is made and results in the deferral of the first installment payment
for a period of at least five years from the date such cash lump sum would have
been paid.

Notwithstanding anything in this Section 6.6 to the contrary, an election to
receive installment payments in lieu of a cash lump sum shall be valid only to
the extent such election shall not cause the Plan to violate section 409A of the
Code.

6.7 Tax Year During Which Payments are Made. Except to the extent otherwise
provided in Section 6.6, a Participant shall not have the right to designate the
taxable year of payment.

ARTICLE VII. ADMINISTRATION

7.1 Plan Interpretation. The Committee shall have the authority to interpret the
Plan and to determine the amount and time of payment of benefits and other
issues arising in the administration of the Plan. Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes.

7.2 Claims Procedure.

7.2.1 Initial Determination. Upon presentation to the Committee of a claim for
benefits under the Plan, the Committee shall make a determination of the
validity thereof. If the determination is adverse to the claimant, the Committee
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

 

  a) the specific reason or reasons for the denial;

 

7



--------------------------------------------------------------------------------

  b) specific references to pertinent provisions of the Plan on which the denial
is based;

 

  c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  d) a description of the Plan’s review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse
determination.

If it is necessary to extend the period of time for making a decision beyond 90
days after the receipt of the request, the claimant shall be notified in writing
of the extension of time prior to the beginning of such extension. In no event
shall the extension exceed a period of 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.

7.2.2 Appeal Procedure. In the event of a denial of a claim, the claimant or his
duly authorized representative may appeal such denial to the Committee for a
full and fair review of the adverse determination. The claimant’s request for
review must be in writing and made to the Committee within 60 days after receipt
by the claimant of the written notification described in Section 7.2.1;
provided, however, that such 60-day period shall be extended if circumstances so
warrant. The claimant or his duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits, and may submit written comments, documents, records and other
information relating to his claim, which shall be given full consideration by
the Committee in its review. The Committee may, in its sole discretion, conduct
a hearing. A request for a hearing made by the claimant will be given hill
consideration. At such hearing, the claimant shall be entitled to appear and
present evidence and be represented by counsel.

7.2.3 Decision on Appeal. A recommendation on a request for review shall be made
by the Committee to the Board, and a decision shall be made by the Board not
later than 60 days after receipt of the request; provided, however, in the event
of a hearing or other special circumstances, such decision shall be made not
later than 120 days after receipt of such request. If it is necessary to extend
the period of time for making a decision beyond 60 days after the receipt of the
request, the claimant shall be notified in writing of the extension of time
prior to the beginning of such extension. The Board’s decision on review, if
adverse to the claimant, shall state in writing the specific reasons and
references to the Plan provisions on which it is based. Such decision shall be
promptly provided to the claimant.

7.2.4 Arbitration. In the event that the Board’s decision on review is adverse
to the claimant, the claimant or his duly authorized representative may appeal
such decision by submitting a request for arbitration to the American
Arbitration Association within 60 days after receipt by the claimant of the
written notification described in Section 7.2.3. Such appeal shall

 

8



--------------------------------------------------------------------------------

be adjudicated in Washington, D. C. by a single independent arbitrator pursuant
to the Employee Benefits Plan Claims Arbitration Rules of the American
Arbitration Association then in effect. The decision of the arbitrator shall be
final and binding on all parties hereto and judgment may be entered in any court
having jurisdiction. Each party shall bear its own costs in any arbitration
proceeding held hereunder and the parties shall share the cost of the
arbitrator.

ARTICLE VIII. MISCELLANEOUS

8.1 No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of WRIT nor limit the
right of WRIT to discharge any Participant.

8.2 Spendthrift Provisions. No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; and WRIT shall not be liable in any
manner for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to any benefit under the Plan.

8.3 Governing Law. The Plan is established under and will be construed according
to the laws of the State of Maryland (without regard to its conflict of laws
provisions), to the extent that such laws are not preempted by ERISA and valid
regulations promulgated thereunder.

8.4 Incapacity of Recipient. In the event a Participant is declared incompetent
and a conservator or other person legally charged with the care of the person or
the estate of such Participant is appointed, any benefits under the Plan to
which such Participant is entitled shall be paid to the conservator or other
person legally charged with the care of such Participant. Except as provided in
the preceding sentence, should the Committee, in its discretion, determine that
a Participant is unable to manage his personal affairs, the Committee may make
distributions to any person for the benefit of such Participant, provided the
Committee makes a reasonable good faith judgment that such person shall expend
the funds so distributed for the benefit of such Participant.

8.5 Taxes. Any taxes imposed upon a Participant as a result of his participation
in the Plan shall be the sole responsibility of the Participant. WRIT shall have
the right to deduct from the Participant’s compensation or any payment made
pursuant to this Plan any federal, state, local or other taxes required to be
deducted or withheld from such compensation or payment, as the Committee may
determine in its sole discretion.

8.6 Amendment or Termination. WRIT reserves the right to amend or terminate the
Plan by or pursuant to action of the Board when, in the sole opinion of WRIT, an
amendment or termination is advisable. Any amendment or termination shall be
made pursuant to a resolution of the Board and shall be effective as of the date
of the resolution. No amendment or termination of the Plan shall directly or
indirectly deprive any Participant of all or any portion of the Participant’s
Account considered to be vested under the Plan before the date of amendment or

 

9



--------------------------------------------------------------------------------

termination. Further, no amendment or termination of the Plan shall cause
benefits under the Plan to be distributed except at the time and in the form
provided under Article VI. Notwithstanding the preceding sentence, however, if
the Plan is terminated under circumstances with respect to which an acceleration
of benefit payments would be permitted under final regulations issued by the
U.S. Department of Treasury under section 409A of the Code, WRIT reserves the
discretion to distribute benefits in accordance with the requirements of such
regulations.

8.7 Entire Agreement. Except with respect to any retirement plan maintained or
contributed to by WRIT for the benefit of a substantial number of its full-time
employees, this Plan constitutes the entire agreement and understanding between
WRIT and the Participants with respect to the provision of retirement benefits
to the Participants.

8.8 Severability. If any provision of this Plan conflicts with the law under
which the Plan is to be construed or is determined to be invalid or
unenforceable by any court of competent jurisdiction or an arbitrator, such
provision shall be deleted from the Plan and the Plan shall be construed to give
full force and effect to the remaining provisions thereof.

8.9 Construction. The masculine gender shall include the feminine and the
singular the plural, unless the context clearly requires otherwise.

To record its adoption of this amendment and restatement of the Plan, Washington
Real Estate Investment Trust has caused its authorized officers to affix its
corporate name and seal this 1st day of August, 2007.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST By:  

LOGO [g27060image.jpg]

Title:   EVP Accounting, Administration & Corporate Secretary

 

10